                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 DELICATO VINEYARDS,
                                                    Case No. 18-cv-05890-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 TREASURY WINE ESTATES AMERICAS
 COMPANY,
                Defendant.



       The Court has been advised by the Certification of ADR Session filed on November 27,

2018 that the parties have resolved this case. (Re: Dkt. No. 20). Therefore, it is ORDERED that

this case is DISMISSED without prejudice. All deadlines and hearings in the case are vacated.

Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: November 29, 2018

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
